THIS was an ejectment for “ that tract or parcel of “ land called Marrón, lying on the east side of Chesapeake “ Bay, on the north side of a river in the said bay, called “ St. Michael's River, in the County of Talbot, next ad- “ joining to the land formerly taken up by Henry Morgan, C£ deceased, called Morgan! s St. Michael's, beginning at the “ eastermost bounded oak of his the said Morgan!s former ££ land, and running S. and by E, up the river to a creek <£ called Champ's Creek, bounding on the S. by a line “ drawn E. up the said creek, for length 320 perches, on “ the E. by a line drawn N. and by W. from the end of the i£ E. line, until it intersects a parallel drawn from the said “ Morgan's former land, on the N. with the said land and “ parallel, on the W, with the said creek, containing and “ laid out for 130 acres more or less.”
At April Term, 1681, “ The Court finding it necessary < £ that the said 130 acres of land called Marrón be laid out ££ according to the known ancient bounds thereof by some ££ skilful person, by the discretion of the neighbourhood, ££ that are most knowing thereof; and that after the said “ surveyor, with the direction of the neighbourhood, hath ££ run out the lines thereof, they may return a fair plot and ££ certificate thereof to the next Provincial Court, so that, ££ upon perusal and viewing thereof, and hearing Avhat can ££ be said on both sides, the Court may do therein what to “justice appertains. It is therefore by the Court ordered, “ that Richard Peacock, gentleman, deputy-surveyor of “ Talbot County, be and is hereby especially appointed, “ empqwered and commanded to lay out the aforesaid par- “ cel of land in the presence of the sheriff of the said “ County, Avhich said sheriff is hereby empoAvered and *13u commanded to summon and impanel a Jury of twelve “ good and honest men of the neighbourhood to go upon C( the said land, and to summon and examine witnesses <c upon oath, that the truth of the matter, and the bounds of “ the said 130 acres of land, may be fully discovered; and “ the said R. P. is hereby ordered to run the lines accord-<c ing to the patent and the direction of the Jury, and to re- “ turn a certificate of his proceedings herein, and a fair “ plot of the land in question to the next Provincial Court, “ or that so his Lordship’s Justices being fully informed “ of the truth of the premises, may do therein as to justice H appertains, and the same cause is continued until the “ next Provincial Court.
At the next Court, (October, 1681,) the surveyor made return to the Court, that he had “ laid out and resurvey-u ed part of the said land called Marrón., in the presence of ‘‘ the sheriff of Talbot County, and of twelve men impa- “ nelled by him upon a Jury for that purpose, beginning at “ a marked oak near the end of the S. line-of a parcel of “ land called Margar? s St. Michael’s, and running thence S. by E. 160 perches to a creek called Champ’s Creek, “ to two barked cedars. And whereas in the patent for w the aforesaid land of Marrón it is expressed, ‘ bounding “ ‘ on the S. with a line drawn E. up the said creek, 320 “ ‘ perches,’ the jurors aforesaid being not agreed upon u the running out the said line, by reason of the words up “ the said creek, part of them being for running the said “ line E. and the rest for running up, but not over the “ creek; at Champ’s Creek aforesaid we ended this re? survey, and thereto the surveyor and jurors aforesaid “ set their hands and seals.”
The plaintiff’s attorney then moved the Court for a renewal of the commission of resurvey, and that the surveyor might be ordered to run the same according to the lines mentioned in the patent in the presence of a Jury of the neighbourhood. It was therefore ordered, that the said surveyor lay out and resurvey the said land called *14Marrón, in the presence of the sheriff, who was to summon und impanel a Jury as aforesaid, &c. and the surveyor was ordered to run the lines and courses in the said patent for the said land called Marrón, and also the imaginary lines, and to run out the true lines of the said creek called Champ’s Creek, and to return a certificate of his proceedings, and a fair plot of the land in question, and the creek aforesaid to the next Provincial Court, &c. attested as well under the hand and seal of the said surveyor as of the sheriff and jurors aforesaid.
At the next Court, (February, 1681,) the surveyor made return, 44 that in the presence of the sheriff of Talbot “ County, and of a Jury of twelve good men of the neigh-44 bourhood, impanelled for- the execution of the aforesaid 44 precept, he laid out and resurveyed part of the aforesaid 44 land called Marrón, beginning at a marked oak, being 44 then admitted by the aforesaid Jury to be the first 44 bounded tree of the said land of Marrón, and running 44 thence S. by E. 156 perches, to a creek called Champ’s 44 Creek, and from the said creek by a line drawn E. 320 44 perches, and from the end of the E. line N. by W. until “ we did intersect a line drawn E. by S. from the afore44 said marked oak; but the night coming on, we could not 44 then run out the line last mentioned; and the next 44 morning part of the Jury aforesaid, declaring they were 44 not satisfied with the truth of the first bounded tree 44 aforesaid, they would proceed no further.” Ten of the jurors certify to the Court that they were not satisfied of the truth of the first bound tree. The two other jurors certified to the Court, that they 44 dissent from the opinion 44 of the rest for these reasons. 1st. Because there is no 44 other bounded oak to be found betwixt that tree which 44 we were shewn, and which is supposed the first bounded 44 tree of Marrón, and the first bounded tree of Morgan's 44 St. Michael’s, neither is there any other bounded oak to 44 be found betwixt the tree in question and Champ’s Creek. 4'4 2. Mr. Vaughan affirms, that William Coursey having *15“ been there, who first surveyed that land of Marrón, did “ say he believed that the tree in question was the right u bounded tree. Further, the tree itself is about the place “ mentioned in the patent, and the land and the river agree “ to the course in the patent expressed, and none of the a rest of the Jury believe that the tree in question is the M right tree; but we believe that it is the first right bound-a ed tree of Marrón.”
The plaintiff’s attorney moved that a new commission of resurvey might issue, and that a new Jury might be ordered. It was thereupon ordered, that the said surveyor “ resurvey and lay out the land aforesaid in the presence •“ of the sheriff, who was to summon and impanel a Jury “ of twelve good and lawful men of the neighbourhood,” and the surveyor was ordered, “ first to run the lines of “ the said land according to the natural bounds thereof, “ and secondly, according to the imaginary lines thereof, “ and that then he run the line that runs over the creek called Champ’s Creek, and that he return a several and “ distinct certificate of each survey by him to be made as M aforesaid, and fair plots thereof to the next Provincial Court,” &c.
At the next term, (October, 1682,) the surveyor made return, that he, “ in the presence of the sheriff of Talbot County aforesaid, and of twelve good and lawful men of “ the neighbourhood by him impanelled and sworn as “ aforesaid, laid out and resurveyed the aforesaid parcel of “ land called Marrón, lying in Talbot County aforesaid, “ adjoining to a parcel of land called Morgarls St. Mi- “ chael’s, beginning at a bounded oak, lying upon the bank “ by the side of St. Michael’s River, and running thence “ E. and by S. with the line of the aforesaid land called “ Morgarls St. Michael’s, 142 perches, to a creek called “ Champ’s Creek, and then down the west side, and with “ the lines and courses of the said creek to the end of the “ south and by east line of the said land, and then M. and ct by W. by the side of St. Michael’s River to the first *16<c- bounded tree containing 46 acres of land; and then be* “ ginning again on the E. side of Champ’s Creek, and in “ the E. line of the said land of Marrón, and running “ thence east 258 perches, and from the end of the E. line “ N. and by W. until it intersected a line drawn E. and “ by S. from the first bound tree, and then west and by N. “ over a cove, and with the aforesaid land of Morgan?s St. “ Michael’s, 134 perches, to a point by the side of Champ’s “ Creek, and then down the E. side, and with the line and “ courses of the said creek until it intersected the E. line “ of the said land containing 120 acres, which, with the i<r 46 acres on the W. side of the said creek, amounts to “ 166 acres, as by the plot thereof may appear.” Signed and sealed by the surveyor, sheriff, and jurors.
Which being read and heard, the defendant, by his attorney, pleaded not guilty, and issue was joined. A venire issued for a Jury. Jury sworn, and verdict for the: defendant.